— Judgment, Supreme Court, Bronx County (Irma Vidal Santaella, J.), entered July 22, 1985, unanimously reversed, on the law and the facts, without costs or disbursements, and a new trial ordered solely on the issue of damages, unless plaintiff Rose Quain and plaintiffs Arlene Holzman and Norman Quain, within 20 days after service upon their attorney of a copy of the order to be entered herein, with notice of entry, serve and file a written stipulation consenting to a reduction of the verdict in their favor to $275,000 and $5,000, respectively, and to the entry of an amended judgment in accordance therewith. If the plaintiffs so *427stipulate, the judgment, as so amended and reduced, is affirmed, without costs or disbursements.
After review of the record, the damages appear to us to be excessive to the extent indicated.
The appeal from the order entered on February 20, 1985, which granted plaintiffs’ motion for a trial preference, is dismissed, without costs, as abandoned. Concur — Murphy, P. J., Sullivan, Ross, Carro and Fein, JJ.